Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 9, 10, 11,12,14, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20140228538 in view of USP 7244805; USP 8273678 or David R. Moore et al. Mechanism of the Alternating Copolymerization of Epoxides and CO2 Using β-Diiminate Zinc Catalysts:  Evidence for a Bimetallic Epoxide Enchainment; J. Am. Chem. Soc. 2003, 125, 39, 11911–11924.
Claim 1 is directed to 

a method for quenching a polymerization process comprising the reaction of carbon dioxide with an epoxide in the presence of a bimetallic metal complex catalyst, the method comprising the step of deactivation of the catalyst by contacting the catalyst with an acid effective to deactivate the catalyst.

US Pub 20140228538 discloses novel metal complexes and their use. In paragraph [0045] the reference states that it has been observed that upon quenching certain polymerization processes (e.g., those catalyzed by a metal complex having a secondary amine group) and treating with sulfonic acid ion exchange resins, catalyst fragments may be bound to the polymer chain and thus substitutes the secondary amine group to prevent the binding of the complex to the polymer. The method comprises a step of contacting an epoxide and carbon dioxide with a metallosalenate complex to form a polycarbonate polymer composition, wherein the polycarbonate polymer composition is substantially free of covalently-bound metal complex or any guanidine-containing portion thereof. Since the “deactivation step” is broadly set forth in claim 1, the step of substituting the secondary amine group essentially “deactivates” the catalyst from its attachment to the polymer. 
Consequently, the difference between the reference ‘538 and the claimed invention lies in the particular catalysts used, i.e. a bimetallic as opposed to a metallic catalyst. See paragraph [0063] and claims 2 and 3 of the reference. However, bimetallic catalyst are known to be used to produce polycarbonates because of their high reactivity ability which lowers the amount of catalysts needed overall. See USP 7244805; USP 8273678 and David R. Moore et al. 
Thus, in view of the above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular bimetallic catalysts as commonly known and used in the art for making polycarbonates via a carbon dioxide and epoxide process as shown in each of the supporting references. Note also that generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claims 3 and 4, 

wherein the molar ratio of acid to catalyst in the deactivation step is less than or equal to 20:1 of the acid to catalyst mole ratio for the deactivation reaction.

     The reference discloses the same invention as that which is claimed by applicants except for the specific molar ratio of acid to catalyst. However, the  supporting reference 7244805 discloses amounts that fall within the range as claimed. Moreover, the reference ‘805 discloses in Example 42 that “A bimetallic zinc complex according to the present invention has a distance between zinc-zinc atoms which is maintained in a limited range regardless of its concentration in a reaction medium for polymerization of an epoxy compound and carbon dioxide. Thus, the bimetallic zinc complex can have a polymerization activity even at a high ratio of monomer/catalyst, thereby reducing a catalyst amount to be used, which is economically advantageous.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the bimetallic zinc complex can have a polymerization activity even at a high ratio of monomer/catalyst, thereby reducing a catalyst amount to be used, which is economically advantageous.  and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 5, 

wherein the acid contains an anion effective to initiate the polymerization process. 

See discussion in claim 1 above. 


With regard to claim 9

wherein the acid is a carboxylic acid.

 Note paragraph [0099] discloses in some embodiments, X and Y are taken together and comprise a dianion. In some embodiments, X and Y together form a diacid. In some embodiments, X and Y together form a dicarboxylic  acid.
Also see discussion in claim 1 above. 

With regard to claim 10, 

wherein the acid is a functionalized carboxylic acid comprising one or more other functional groups in addition to the acid group effective to form a stable bond or interaction with one or more of the metal centers of the catalyst. 

Note paragraph [0099] discloses in some embodiments, X and Y are taken together and comprise a dianion. In some embodiments, X and Y together form a diacid. In some embodiments, X and Y together form a dicarboxylic  acid.
Also see discussion in claim 1 above. 

With regard to claim 11, 

wherein the functional groups are selected from -OH, -SO3H, -P(Q}(GH):, -N(R’) or -COOH, wherein R” is independently selected from hydrogen, an aliphatic, heteroaliphatic, alicyclic, tetracyclic, aryl or heteroaryl group.

Note paragraph [0099] discloses in some embodiments, X and Y are taken together and comprise a dianion. In some embodiments, X and Y together form a diacid. In some embodiments, X and Y together form a dicarboxylic  acid.
Also see discussion in claim 1 above. 

With regard to claim 12,

 wherein the functionalized carboxylic acid is a dicarboxylic, tricarboxylic or hydroxy carboxylic acid.

Note paragraph [0099] discloses in some embodiments, X and Y are taken together and comprise a dianion. In some embodiments, X and Y together form a diacid. In some embodiments, X and Y together form a dicarboxylic  acid.
Also see discussion in claim 1 above. 


14. (Previously Presented) A method according to claim 1, wherein the acid has a pKa of at least 2.5.
As noted in the table below, we see that the acid strength of the dicarboxylic acids, as measured by the first acid-dissociation constant, K1, is higher than that of ethanoic acid (Ka=1.5×10−5) and decreases with increasing number of bonds between the two carboxyl groups. 

    PNG
    media_image1.png
    166
    304
    media_image1.png
    Greyscale

Consequently, the PKa of the dicarboxylic acids in the references, except for oxalic acid, would be at least 2.5. 

With regard to claim 27, see discussion in claims 10-12 above. 

    In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.


35 USC 112, Second Paragraph

     Claims 13 and 26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

 	Regarding claims 13 and 26,  the phrase "preferably,.etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 2, 6-8, 15-25, 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765